I concur in the opinion, except in this: I do not commit myself to the definition of "slight negligence" as "a want of extraordinary care."
Negligence is the failure to exercise that degree of care required by law. It is a failure of duty by act of omission or commission. In the absence of special relations imposing a higher degree of care, the measure of legal duty is the exercise of that degree of care which persons of reasonable prudence exercise under like conditions. It is often defined as a want of ordinary care, the care which men of common prudence ordinarily employ under similar circumstances. Hence there is usually no duty to exercise "extraordinary care." The want of extraordinary care may be no negligence whatever. Where there is no failure of duty, there is no negligence, not the slightest negligence. To my thinking, slight negligence, of necessity, imports some slight failure of duty, failure in some measure to use reasonable care, not extraordinary care.
Notwithstanding the high source of the definition given by Mr. Beach, followed by many courts of highest standing, I consider the definition inapt and illogical, opposed to the legal definition of negligence itself as everywhere stated. Words and phrases, "Negligence."